Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 01/06/2022 and 02/07/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Summary
3. 	This office action for US Patent application 16/441,879 is responsive to the Request for Continued Examination (RCE) filed on 01/06/2022 filed after the Notice of Allowance (NOA) dated 12/14/2021. No amendments were filed in the RCE. Currently, Claims 1, 3-8, 10-12, 14-19, and 21-23 are pending and are presented for examination.


Response to Arguments
4. 	The filed IDS documents were considered. There are no issue(s) remaining.

Allowable Subject Matter
5.	 Claims 1, 3-8, 10-12, 14-19, and 21-23 remain allowed.

REASONS FOR ALLOWANCE
6. 	The Examiner’s statement of reasons for allowance is the same as that presented in the Notice of Allowance (NOA) dated 12/14/2021.
Further searches have not resulted in finding any other relevant art that explicitly discloses the claimed features and precedes the effective filing date of the instant application (i.e., 12/10/2018).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Accordingly, for the reasons presented above, Claims 1, 3-8, 10-12, 14-19, and 21-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615. The examiner can normally be reached on Mon - Fri 9 am- 6 pm. If attempts to 

/RICHARD A HANSELL  JR./
Primary Examiner, Art Unit 2486